DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on
04/06/2022.

Status of Rejections
The nonstatutory double patenting rejections have been withdrawn in view of the Terminal Disclaimer filed on 04/06/2022.
All other previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejection are necessitated by applicant’s amendments. 

Claim(s) 1-19 and is/are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3, 6, 10-12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haglin et al (US 5,505,826 A) in view of Schutt (US 8,502,074 B2) and Shreffler (US 2014/0262756 A1). 


    PNG
    media_image1.png
    389
    940
    media_image1.png
    Greyscale

Claim 1: Haglin teaches an anode assembly for use in a cathodic protection system (see e.g. abstract of Haglin), said anode assembly having a leading end and a trailing end (see e.g. left and right ends of the assembly on Fig 2 and Fig 3 of Haglin) and comprising: 
a) an elongated housing extending between said leading end and said trailing end (see e.g. #40 on Fig 3 of Haglin),
b) a continuous electrical cable extending the length of said anode assembly between said leading end and said trailing end (see e.g. #16 on Fig 2 and Fig 3 of Haglin), with a portion of said continuous electrical cable extending outside of said trailing end of said anode assembly (see e.g. #16 on Fig 2 and Fig 3 of Haglin),
c) an anode comprising at least a first electrically conductive anode segments and a second electrically conductive anode segment (see e.g. #36 on Fig 2 and Fig 3 of Haglin), said first electrically conductive anode segment being electrically connected in parallel across said first and second sequentially spaced openings in the wire (see e.g. right #36 on Fig 2 and Fig 3 of Haglin), said second electrically conductive anode segment being electrically connected in parallel across said third and fourth sequentially spaced openings (see e.g. left #36 on Fig 2 and Fig 3 of Haglin), 
said first electrically conductive anode segment being spaced from said second electrically conductive anode segment by a gap but being electrically interconnected to each other indirectly by a portion of said continuous electrical cable extending between said second and said third sequentially spaced openings (see e.g. #19 on Fig 2 and 3 of Haglin). 

Haglin does not explicitly teach the cable having an electrically insulating covering thereon. Schutt teaches “A sealing device and method of making it for insulating and sealing a joint electrically connecting a wire or ribbon anode to an electrical cable. The cable is insulated except at an open region where the wire anode is connected to it. The sealing device comprises a body of an insulating material molded in situ about the electrical joint to completely cover it and bond to portions of the electrically insulating covering contiguous with the joint to thereby insulate the joint and prevent the ingress of water or other materials into the joint” (see e.g. abstract of Schutt). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the assembly of Haglin so that said electrical cable comprises an electrically insulated covering as taught in Schutt because this prevents water from getting into the joint.

Haglin teaches that the anodes are electrically connected to the cable (see e.g. col 5, lines 5-16 of Haglin). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the assembly of Haglin in view of Schutt so that the electrically insulating covering has at least first, second, third and fourth sequentially spaced openings therein, whereupon each of said openings exposes a respective sequential portion of said electrical cable thereat at the locations where the anodes are attached to establish the electrical connection between the cable and anode. 

Haglin does not explicitly teach an opposite portion of said continuous electrical cable extending outside of said leading end of said another assembly. Shreffler teaches an anode assembly (see e.g. abstract of Shreffler), where in the continuous electrical cable extends from each end of the anode (see e.g. #22A and #22B on Fig 1 of Shreffler). The two ends allow the assembly to be connected to a rectifier (see e.g. [0012] of Shreffler). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the assembly of Haglin so that the continuous electrical cable extends from each end of the anode so allow the two ends allow the assembly to be connected to a rectifier.

Claim 2: Haglin in view of Schutt and Shreffler teaches said anode extending along said electrical cable within said housing and being surrounded by said backfill (see e.g. #36 on Fig 3 of Haglin).

Claim 3: Haglin in view of Schutt and Shreffler teaches that elongated housing is porous (see e.g. col 5, lines 41-57 of Haglin).

Claim 6: Haglin in view of Schutt and Shreffler does not explicitly teach that said electrically conductive segments are of the same length. Haglin teaches “In accordance with still other aspects of this invention, a series of sacrificial anode elements are electrically connected together to form an anode assembly of any desired length for use in tanks of varying sizes” (see e.g. col 3, lines 49-53 of Haglin) and “The number of anode elements 36 used, and the size and shape of the anode elements, are determined by the geometry of a protective container 28 (described below) in which they are placed and the geometry of the fuel tank 10 in which the galvanic anode assembly 14 is used” (se e.g. col 5, lines 12-16 of Haglin). Furthermore, Fig 3 of Haglin shows that the segments appear to be the same length. A person having ordinary skill in the art would recognize that the anodes can either have the same length as shown in Fig 3 or different lengths depending on the structure being protected. It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the assembly of Haglin so that the that said electrically conductive segments are the same length because Fig 3 of HagIin teaches that the size of the anodes is dependent on the needs of the protected structure and KSR E states it is obvious to choose from finite number of identified, predictable solutions (anodes are same length or different), with a reasonable expectation of success (the protection requirements of the structure).

Claim 10: Haglin in view of Schutt and Shreffler teaches said continuous electrical cable comprises at least one electrically conductive wire (see e.g. col 4, lines 58-61 of Haglin), wherein said first electrically conductive anode segment is electrically connected in parallel across said first and second sequentially spaced openings by respective first and second electrically conductive joints (see e.g. #42 on Fig 3 of Haglin), and wherein said second electrically conductive anode segment is electrically connected in parallel across said third and fourth sequentially spaced openings by respective third and fourth electrically conductive joints (see e.g. #42 on Fig 3 of Haglin), and wherein each of said electrically conductive joints comprises a body of electrically insulating material molded in situ about said electrically conductive joint so that it completely covers and encapsulates said electrically conductive joint and is integrally bonded directly to portions of said electrically insulated covering (see e.g. abstract of Schutt).

Claim 11: Haglin in view of Schutt and Shreffler teaches an elongated housing (see e.g. #40 on Fig 3 of Haglin), said housing having a leading end and a trailing end (see e.g. “assembly leading end” and “assembly trailing end” on Fig 3 of Haglin above), said electrical cable extending through said housing between said leading end and said trailing end (see e.g. #16 on Fig 3 of Haglin), said anode extending along said electrical cable within said housing and being surrounded by said backfill (see e.g. #36 on Fig 3 of Haglin).

Claim 12: Haglin in view of Schutt and Shreffler teaches that elongated housing is porous (see e.g. col 5, lines 41-57 of Haglin).

Claim 16: Haglin in view of Schutt and Shreffler does not explicitly teach that said electrically conductive segments is of the same length. Haglin teaches “In accordance with still other aspects of this invention, a series of sacrificial anode elements are electrically connected together to form an anode assembly of any desired length for use in tanks of varying sizes” (see e.g. col 3, lines 49-53 of Haglin) and “The number of anode elements 36 used, and the size and shape of the anode elements, are determined by the geometry of a protective container 28 (described below) in which they are placed and the geometry of the fuel tank 10 in which the galvanic anode assembly 14 is used” (se e.g. col 5, lines 12-16 of Haglin). Furthermore, Fig 3 of Haglin shows that the segments appear to be the same length. A person having ordinary skill in the art would recognize that the anodes can either have the same length as shown in Fig 3 or different lengths depending on the structure being protected. It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the assembly of Haglin so that the that said electrically conductive segments are the same length because Fig 3 of HagIin teaches that the size of the anodes is dependent on the needs of the protected structure and KSR E states it is obvious to choose from finite number of identified, predictable solutions (anodes are same length or different), with a reasonable expectation of success (the protection requirements of the structure).

Claim(s) 4-5 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haglin view of Schutt and Shreffler as applied to claims 2 and 12 above, and in further view of Kheder et al (US 5,948,218). 

Claim 4: Haglin in view of Schutt and Shreffler does not explicitly teach that said porous housing is formed of a fabric. Haglin teaches that “The bags 40 are formed of a porous material that allows water to pass through the bags into the hydrophilic material 38, but prevents the hydrophilic material from moving through the bag 40 and contaminating fuel within the storage tank 10” (see e.g. col 5, lines 50-57 of Haglin). Kheder teaches an anode assembly wherein an anode is surrounded by a fabric housing which is “ion permeable to allow passage of ions in the electrochemical process which provides the corrosion protection. In one embodiment the jacket material may comprise apertures of a few microns, tens of microns or even up to 0.5 cm or more. The apertures must however be sufficiently small to retain substantially all the carbon rich material within the jacket adjacent the electrode” (see e.g. col 4, lines 8-17 of Kheder). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the assembly of Haglin so that the housing is made of fabric as taught in Kheder because the fabric housing of Kheder satisfies the requirements for the material of the housing in Haglin and MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. 

Claim 5: Haglin in view of Schutt and Shreffler does not explicitly teach a braiding on said housing. Kheder teaches an anode assembly for a cathodic protection system (see e.g. col 1, lines 5-8 of Kheder), said assembly comprising an elongated electrically conductive anode (see e.g. #3 on Fig 1 of Kheder), a fabric housing (see e.g. #10 on Fig 1 and col 4, lines 8-9 of Kheder) a backfill (see e.g. #8 on Fig 1 of Kheder), and a non-metallic braiding extending about said housing (see e.g. #11 on Fig 1 and col 7, lines 12-19 of Kheder). The non-metallic braiding taught in Kheder compresses and compacts the backfill (see e.g. connecting sentence of col 3 and 4 of Kheder) which improves the strength of the housing and backfill (see e.g. col 4, lines 26-32 of Kheder) and reduces the electrical resistance between the backfill and anode (see e.g. col 4, lines 53-58 of Kheder). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the assembly of Haglin by including the braiding taught in Kheder because the non-metallic braiding taught in Kheder compresses and compacts the backfill which improves the strength of the housing and backfill and reduces the resistance between the backfill and anode.

Claim 13: Haglin in view of Schutt and Shreffler does not explicitly teach that said porous housing is formed of a fabric. Haglin teaches that “The bags 40 are formed of a porous material that allows water to pass through the bags into the hydrophilic material 38, but prevents the hydrophilic material from moving through the bag 40 and contaminating fuel within the storage tank 10” (see e.g. col 5, lines 50-57 of Haglin). Kheder teaches an anode assembly wherein an anode is surrounded by a fabric housing which is “ion permeable to allow passage of ions in the electrochemical process which provides the corrosion protection. In one embodiment the jacket material may comprise apertures of a few microns, tens of microns or even up to 0.5 cm or more. The apertures must however be sufficiently small to retain substantially all the carbon rich material within the jacket adjacent the electrode” (see e.g. col 4, lines 8-17 of Kheder). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the assembly of Haglin so that the housing is made of fabric as taught in Kheder because the fabric housing of Kheder satisfies the requirements for the material of the housing in Haglin and MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. 

Claim 14: Haglin in view of Schutt and Shreffler does not explicitly teach a braiding on said housing. Kheder teaches an anode assembly for a cathodic protection system (see e.g. col 1, lines 5-8 of Kheder), said assembly comprising an elongated electrically conductive anode (see e.g. #3 on Fig 1 of Kheder), a fabric housing (see e.g. #10 on Fig 1 and col 4, lines 8-9 of Kheder) a backfill (see e.g. #8 on Fig 1 of Kheder), and a non-metallic braiding extending about said housing (see e.g. #11 on Fig 1 and col 7, lines 12-19 of Kheder). The non-metallic braiding taught in Kheder compresses and compacts the backfill (see e.g. connecting sentence of col 3 and 4 of Kheder) which improves the strength of the housing and backfill (see e.g. col 4, lines 26-32 of Kheder) and reduces the electrical resistance between the backfill and anode (see e.g. col 4, lines 53-58 of Kheder). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the assembly of Haglin by including the braiding taught in Kheder because the non-metallic braiding taught in Kheder compresses and compacts the backfill which improves the strength of the housing and backfill and reduces the resistance between the backfill and anode.

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haglin in view of Schutt and Shreffler as applied to claims 6 and 16 above, and in further view of Russell (US 3,616,354).

Claim 7: Haglin in view of Schutt and Shreffler does not explicitly teach that the length of each of said electrically conductive segments is at least 3 meters. Haglin teaches “In accordance  with still other aspects of this invention, a series of sacrificial anode elements are electrically connected together to form an anode assembly of any desired length for use in tanks of varying sizes” (see e.g. col 3, lines 49-53 of Haglin) and “The number of anode elements 36 used, and the size and shape of the anode elements, are determined by the geometry of a protective container 28 (described below) in which they are placed and the geometry of the fuel tank 10 in which the galvanic anode assembly 14 is used” (see e.g. col 5, lines 12-16 of Haglin). Russel teaches an anode assembly for protecting pipelines (see e.g. abstract) wherein the anode segments are sized having 15 feet or 20 feet (4.572 m or 6.096 m) to provide optimal protective current to the underground structure (see e.g. col 4, lines 40-49 of Russel). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the assembly of Haglin so that the anodes have the lengths taught in Russel because Russel teaches these anode sizes are sufficient for protecting pipelines.

Claim 17: Haglin in view of Schutt and Shreffler does not explicitly teach that the length of each of said electrically conductive segments is at least 3 meters. Haglin teaches “In accordance  with still other aspects of this invention, a series of sacrificial anode elements are electrically connected together to form an anode assembly of any desired length for use in tanks of varying sizes” (see e.g. col 3, lines 49-53 of Haglin) and “The number of anode elements 36 used, and the size and shape of the anode elements, are determined by the geometry of a protective container 28 (described below) in which they are placed and the geometry of the fuel tank 10 in which the galvanic anode assembly 14 is used” (see e.g. col 5, lines 12-16 of Haglin). Russel teaches an anode assembly for protecting pipelines (see e.g. abstract) wherein the anode segments are sized having 15 feet or 20 feet (4.572 m or 6.096 m) to provide optimal protective current to the underground structure (see e.g. col 4, lines 40-49 of Russel). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the assembly of Haglin so that the anodes have the lengths taught in Russel because Russel teaches these anode sizes are sufficient for protecting pipelines.

Claim(s) 9, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haglin in view of Schutt and Shreffler as applied to claims 2 above, and in further view of Smith (US 6,461,082 B1) and Russell.

Claim 9: Haglin in view of Schutt and Shreffler does not explicitly teach that the length of each of said gaps is 6 or 9 meters. Haglin teaches “In accordance with still other aspects of this invention, a series of sacrificial anode elements are electrically connected together to form an anode assembly of any desired length for use in tanks of varying sizes” (see e.g. col 3, lines 49-53 of Haglin) and “The number of anode elements 36 used, and the size and shape of the anode elements, are determined by the geometry of a protective container 28 (described below) in which they are placed and the geometry of the fuel tank 10 in which the galvanic anode assembly 14 is used” (se e.g. col 5, lines 12-16 of Haglin). 

Smith teaches that spacing between anodes is important because when “anodes are placed too close to each other on the sled, the anodes will start to electrically interfere with each other, thereby limiting the amount of electrical current that each sled can produce" (see e.g. col 3, lines 19-23 of Smith). Russel teaches an anode assembly for protecting pipelines (see e.g. abstract) wherein the anode segments spaced by about 30 feet (9.144 m) provides adequate protection for underground pipelines (see e.g. connecting paragraph of col 1 and 2 of Russel). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the assembly of Haglin to use the gap length taught in Russel because Russel teaches these gaps between anodes are sufficient for protecting pipelines. MPEP § 2144.05 states “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)”. 

Claim 18: Haglin in view of Schutt and Shreffler does not explicitly teach that the length of each of said gaps is the same length. Haglin teaches “In accordance with still other aspects of this invention, a series of sacrificial anode elements are electrically connected together to form an anode assembly of any desired length for use in tanks of varying sizes” (see e.g. col 3, lines 49-53 of Haglin) and “The number of anode elements 36 used, and the size and shape of the anode elements, are determined by the geometry of a protective container 28 (described below) in which they are placed and the geometry of the fuel tank 10 in which the galvanic anode assembly 14 is used” (se e.g. col 5, lines 12-16 of Haglin). 

Smith teaches that spacing between anodes is important because when “anodes are placed too close to each other on the sled, the anodes will start to electrically interfere with each other, thereby limiting the amount of electrical current that each sled can produce" (see e.g. col 3, lines 19-23 of Smith). Russel teaches an anode assembly for protecting pipelines (see e.g. abstract) wherein the anode segments spaced by about 30 feet (9.144 m) provides adequate protection for underground pipelines (see e.g. connecting paragraph of col 1 and 2 of Russel). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the assembly of Haglin so that the gap length taught in Russel because Russel teaches these gaps between anodes are sufficient for protecting pipelines. MPEP § 2144.05 states “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)”. 

Claim 19: Haglin in view of Schutt, Shreffler, Smith, and Russell teaches the length of each of said gaps is approximately 9 meters (see e.g. connecting paragraph of col 1 and 2 of Russel).

Allowable Subject Matter
Claim 8: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 8 with special attention given to the limitation claiming “said housing is filled with an electrically conductive backfill, said electrically conductive cable being surrounded by said electrically conductive backfill”. The closest prior art for this limitation is Shrefller (US 2014/0262756 A1), which discloses a fabric housing surrounding a cable and filled with backfill (see e.g. of Shreffler). However, Shreffler explicitly teach that the backfill is non-conductive (see e.g. [0013] of Shreffler). There is no teaching or motivation that would the backfill being conductive obvious. 

Claim 15: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 15 with special attention given to the limitation claiming “said housing is filled with an electrically conductive backfill, said electrically conductive cable being surrounded by said electrically conductive backfill”. The closest prior art for this limitation is Shrefller (US 2014/0262756 A1), which discloses a fabric housing surrounding a cable and filled with backfill (see e.g. of Shreffler). However, Shreffler explicitly teach that the backfill is non-conductive (see e.g. [0013] of Shreffler). There is no teaching or motivation that would the backfill being conductive obvious. 

Response to Arguments
Applicant’s arguments filed on 04/06/2022 with respect to the rejection(s) of the claim(s) under 35 USC 103 over Haglin in view of Schott have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Haglin in view of Schutt and Shreffler

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795